I respectfully dissent. The situation in this case indicates why the UCCJA was enacted. There is a valid Georgia custody decree. Bowen sought to file for a change of custody in Jackson County, but on the day before it was set for an evidentiary hearing, Bowen dismissed that case and filed this action in adjoining *Page 482 
Pike County. Bowen got a temporary custody order in Pike County, but when the court in Pike County set the case for pretrial, it appears that Bowen was unable to convince the trial court he had at least some basis for going forward with the motion. The majority opinion upholds his contention that if he had been given a hearing, he might have been able to show that a change of custody was proper under R.C. 3109.21 et seq.
The majority opinion holds that ordinarily an appellate court cannot predicate error on an incomplete record. I agree, but I would also posit that in the absence of a complete record or something in the file to indicate error, a court's judgment is entitled to a presumption of validity.
In this record we have a motion full of all sorts of allegations, a pretrial hearing, and an entry by the trial court holding that because of the valid custody order from Georgia, it lacked jurisdiction. I presume that at that pretrial it became apparent to the court that appellee had nothing to proffer to meet the requirements of R.C. 3109.21 through 3109.37, Ohio's UCCJA. I presume that the trial court found that this was just another one of those cases where, during a period of out-of-state visitation, the non-custodial parent files for a change of custody in that state. I presume that the trial court, having determined that Bowen had not been forthright in obtaining the temporary order, realized that he was attempting to do the very thing the UCCJA was enacted to prevent. I find nothing in the record to rebut those presumptions and much to indicate this is exactly what happened.
There is a valid custody order from Georgia and a valid entry from the trial court and nothing by way of a transcript or proffer indicating that error intervened. The majority opinion presumes there was some kind of proffer, some kind of showing that Bowen had a justiciable claim, but that the court chose to ignore it, deny him his right to be heard and apply an improper standard. From this record, I cannot make that same presumption.
Thus, I dissent. *Page 483